Citation Nr: 1807357	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  11-18 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 50 percent for psychoneurotic disorder with anxiety, depressive features, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1955 to March 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.
 
The Veteran requested a personal hearing before a member of the Board in his June 2011 Substantive Appeal.  Although a hearing was scheduled for January 24, 2017, the Veteran cancelled his request for a hearing in a statement received by VA in January 2015.  Consequently, the Veteran's request for a personal hearing is deemed withdrawn.  38 C.F.R. § 20.702(e).

The Board remanded the case for further development in July 2017.  The case has since been returned to the Board for appellate review

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

A remand is necessary in order to ensure compliance with the July 2017 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, in the July 2017 Board remand, the AOJ was instructed to schedule the Veteran for a VA examination, and that in the event that the Veteran did not report to the examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It appears that a VA examination was scheduled and the Veteran did not appear.  However, the claims file does not contain any verification that notice was sent to the Veteran's last known address stating the date and location of the VA examination.  Accordingly, a remand is required to obtain a VA examination.  

Additionally, the record reflects that the Veteran ambulates with a cane, and has difficulty standing.  In light of the Veteran's sensitive situation, the AOJ should determine whether it is feasible for the Veteran to travel to a VA facility for the examination or whether an in-home examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination for his service-connected psychoneurotic disorder with anxiety, depressive features, and PTSD in accordance with the July 2017 remand directives.

In doing so, determine whether the Veteran is medically able to travel to a VA medical facility for the examination or if an in-home examination is warranted.  All efforts/determinations in this regard should be clearly documented in the claims file.

2.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


